PER CURIAM.
For convictions of armed burglary, aggravated assault, and battery, the trial court sentenced the appellant to a guidelines sentence of 43.5 months followed by five years’ probation. At the sentencing hearing the trial court also awarded fees for the services of the Public Defender in accordance with section 27.56, Florida Statutes (1993). However, the trial court did not further announce that the appellant had a right to contest the amount of the award. This was a violation of Florida Rule of Criminal Procedure 3.720(d)(1). The state concedes the error. We, therefore, affirm the convictions and sentence in all respects except for the attorney’s fee award which we reverse without prejudice to reimpose it on remand if proper procedures are followed. Gant v. State, 682 So.2d 1137 (Fla. 2d DCA1996).
DANAHY, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.